DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

May 22, 2012

Medicaid/CHIP Affordable Care Act Implementation
Answers to Frequently Asked Questions

Eligibility Policy
Q1: Which eligibility groups were consolidated under the final rule?
A: The Medicaid eligibility final rule at §435.110, §435.116 and §435.118 set forth the
mechanism for consolidating certain federal eligibility categories into four main groupings:
adults, children, pregnant women and parents/caretaker relatives. The table provided below lays
out the consolidation of mandatory and optional eligibility groups (a version of this table was
also included as part of the preamble to the proposed rule).
Realignment of Medicaid Eligibility Groups
BEFORE
Mandatory Medicaid
Eligibility Groups
(Pre-Affordable Care Act)
Low-Income Families 1902(a)(10)(A)(i)(I) and 1931
Former AFDC - 435.110
Qualified Pregnant Women &
Children <19 1902(a)(10)(A)(i)(III) – 435.116
Poverty-Level Related
Pregnant Women & Infants 1902(a)(10)(A)(i)(IV) – No rule
Poverty-Level Related
Children Ages 1-5 1902(a)(10)(A)(i)(VI) – No rule

AFTER
Affordable Care Act Final Rule
Parents/Caretaker
Pregnant
Children <19
Relatives
Women
(§435.118)
(§435.110)
(§435.116)
X

X

X

X

X

X

X
X

Page 2
Poverty-Level Related
Children Ages 6-18 1902(a)(10)(A)(i)(VII) – No
rule
Optional Medicaid
Eligibility Groups
(Pre-Affordable Care Act)
Families & Children Financially
Eligible for AFDC 1902(a)(10)(A)(ii)(I) – 435.210
Families & children Who
Would be Eligible for AFDC if
Not Institutionalized 1902(a)(10)(A)(ii)(IV) –
435.211
Poverty-Level Related
Pregnant Women & Infants 1902(a)(10)(A)(ii)(IX) – No rule

X
Parents/Caretaker
Relatives (435.110)

Pregnant
Women
(435.116)

Children <19
(435.118)

X

X

X

X

X

Q2: Do States need to track people enrolled in the adult group who become pregnant?
A: States are not required to track the pregnant status of women enrolled through the new adult
group. Women who enroll in the adult group who later become pregnant will have the option of
either staying enrolled in the adult group, or requesting that the State move them to a pregnancyrelated eligibility group. This is most likely to occur if women need specific benefits that are not
available under the adult group benchmark benefit package.
Q3: If a woman indicates on the application she is pregnant, do States need to enroll her as
a pregnant woman if she is otherwise eligible for the adult group? Would there be a need
to track pregnancy if the benefits for both groups are the same?
A: If a woman indicates on the application that she is pregnant, she should be enrolled in
Medicaid coverage as a pregnant woman. The Affordable Care Act specifies that pregnant
women are not eligible for the new adult group. As mentioned above, if a woman enrolled in the
adult group later becomes pregnant, she will have the option to stay enrolled in the adult group or
request that the State move her to a pregnancy-related eligibility group.
Q4: In 2014, will the eligibility groups for people with breast and cervical cancer and
disabled workers continue to exist?
A: Yes, the breast and cervical cancer group and the eligibility group for working disabled
individuals will remain optional eligibility groups which States may elect. The Affordable Care
Act did not alter the financial or non-financial requirements or methodologies used to determine
eligibility for these groups, both of which are exempt from the application of Modified Adjusted
Gross Income (MAGI) methodology for determining income.

Page 3
Q5: What happens to existing groups like §1931 and Transitional Medical Assistance
(TMA)?
A: Coverage under section 1931 of the Act was not repealed with the ACA and will remain in
effect in 2014. As noted in the table above, eligibility for parents and caretaker relatives under
§1931 is implemented at §435.110 of the regulations; eligibility for pregnant women under
§1931 is implemented at §435.116 and eligibility for children at §435.118. TMA under section
1925 of the Act will sunset on December 31, 2012, unless extended by Congress. If Congress
elects to extend section 1925 of the Act beyond December 31, 2013, States will need to provide
TMA to eligible individuals as set forth in their approved State plans. Note that the 4-month
extension for individuals losing eligibility under §1931of the Act due to increased earnings or
hours of work (see sections 1902(e)(1)(A) and 1931(c)(2) of the Act), and the 4-month extension
of eligibility for individuals losing eligibility due to increased spousal support (see section
1931(c)(1) of the Act) do not have a sunset date and would therefore still apply in 2014 unless
repealed by Congress. The extension of eligibility for individuals losing coverage under §1931
due to increased child support will no longer be relevant in 2014, as child support is not counted
as income under MAGI-based methodologies.
Q6: Can individuals with disabilities and other long-term care needs (who are not eligible
in the mandatory group of SSI beneficiaries) be eligible for coverage under the new
Medicaid expansion adult group in 2014?
A: Yes. People with disabilities or who need long term care services and supports may qualify
under the new adult group in 2014 if they meet the MAGI-based eligibility standards for that
group. In addition, under the final eligibility and enrollment rule, eligibility for the new adult
group based on MAGI does not preclude eligibility for coverage under an optional group that
might be otherwise excepted from MAGI methods. Individuals with MAGI-based income up to
133% of the federal poverty level who meet the criteria for the adult group but who need longterm services and supports, can choose to enroll in an optional group that better meets their
needs, and they can move from the adult group to the optional eligibility group at any time, if
eligible. Individuals found eligible for the new adult group based on MAGI, but who appear on
the application to be potentially eligible for Medicaid on a basis other than MAGI, will be
offered a more thorough eligibility determination so that they can have this option.
Q7: What happens with the medically needy group in 2014 and what are the policy options
to continue covering this group? Is that group newly eligible with 100% federal match?
A: States may continue to provide coverage to medically needy individuals in 2014, and indeed
are required to offer such coverage with respect to children until the maintenance of effort
requirement provision in §1902(gg) of the Act expires. States have the option to discontinue
coverage under medically needy groups for adults (e.g., disabled individuals with income above
the standard for categorical eligibility) in 2014, subject to §1902(gg). In States that continue to
cover existing medically needy adult groups, adults who meet the categorical eligibility and
resource requirements will have the ability to spend down to the medically needy income
standard and receive the benefits covered for medically needy individuals in the State, or to
enroll in the adult group (provided they meet the eligibility requirements for that group,
including being under 65 and not eligible for Medicare).

Page 4

Q8: What information will be included in the required verification plan? Will CMS
provide a model verification plan that can be used by States? Will the verification plan be
part of a State’s Medicaid State Plan? Will CMS review each State’s verification plan?
A: The final rule specifies that Medicaid and CHIP agencies will establish their verification
policies and procedures in a verification plan. This plan is not a required element of the
Medicaid State plan but States suggested, and CMS agrees, that it will be helpful to have the
each State’s eligibility verification process established in a written plan. The verification plans
will serve many purposes, including ensuring PERM reviews are mindful of the State’s
verification policies and also for promoting coordination with the Exchange. States’ verification
plans will be public and available upon request, but we are not establishing a Federal approval
process. State verification policies must of course always be consistent with applicable Federal
at §§435.940 – 435.956 of the eligibility final rule.
The verification plans will include information about the data sources the State will use to verify
applicant information, define reasonable compatibility standards, and determine when selfattestation will be accepted. CMS will provide a verification plan template for States to use
Q9: What are the eligibility factors for which States can/cannot accept self-attestation?
A: Self-attestation is permitted for all factors of eligibility, except as required by law (i.e.
citizenship and immigration status). States must accept self-attestation of pregnancy, unless
information provided is not reasonably compatible with other information in the State’s files.

